Exhibit 10.9

SUPPLEMENT NO. 1, dated as of December 10, 2012 (this “Supplement”), to the
Second Lien Security Agreement, dated as of September 30, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among TRAVELPORT LIMITED, a company incorporated under
the laws of Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the
“Borrower”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
(as used herein, as defined in the Security Agreement referred to below).

A. Reference is made to the Indenture, dated as of November 30, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), among the Borrower, Intermediate Parent, TDS
Intermediate Parent, the other guarantors from time to time party thereto, Wells
Fargo Bank, National Association, as the “Trustee” (under and as defined
therein), and Wells Fargo Bank, National Association, as the “Collateral Agent”
(under and as defined therein).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. Section 6.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each of the undersigned Restricted Subsidiaries (each, a “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Indenture to become a Subsidiary Party under the Security Agreement and as
consideration for Notes previously issued.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) under the Security Agreement with the same force and effect
as if originally named therein as a Subsidiary Party and each New Subsidiary
hereby (a) agrees to all the terms and provisions of the Security Agreement
applicable to it as a Subsidiary Party and Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of such New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include each New Subsidiary and each
reference to a “Domestic Grantor” in the Security Agreement shall be deemed to
include any New Subsidiary that is a Domestic Guarantor. The Security Agreement
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary, and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to Collateral Agent pursuant to this Supplement and
the exercise of any right



--------------------------------------------------------------------------------

or remedy by Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Supplement, the terms of the Intercreditor
Agreement shall govern and control.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Authorized Person Jurisdiction of Formation:
Delaware Address of Chief Executive Office: Braemar Court #2 Deighton Road St.
Michael, Barbados, BB14017 GALILEO ASIA, LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

GALILEO LATIN AMERICA, LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT FINANCE MANAGEMENT LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT INVESTOR LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT SERVICES LLC By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT INC. By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT LP, BY TRAVELPORT HOLDINGS LLC AS GENERAL PARTNER By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Richard Prokosch

  Name:   Richard Prokosch   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

to the Supplement No. 1 to the

Second Lien Security Agreement

LOCATION OF COLLATERAL

 

Grantor

  

Location of Collateral (if any)

Galileo International Technology, LLC   

Braemar Court #2

Deighton Road

St. Michael

Barbados, BB14017

Galileo Asia, LLC   

300 Galleria Parkway

Atlanta, GA 30339

Galileo Latin America, LLC   

300 Galleria Parkway

Atlanta, GA 30339

Travelport Finance Management LLC   

300 Galleria Parkway

Atlanta, GA 30339

Travelport Investor LLC   

300 Galleria Parkway

Atlanta, GA 30339

Travelport Services LLC   

300 Galleria Parkway

Atlanta, GA 30339

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

   Percentage
of Equity  Interests  

Travelport Finance Management LLC

   Uncertificated    Travelport LLC    Common Interests      100 % 

Travelport Services LLC

   Uncertificated    Travelport LLC    Common Interests      100 % 

Bastion Surety Limited

   4 and 9    Travelport Inc.   

Share Certificate #4:

315 Shares

     35 %          

 

Share Certificate #9:

35 Shares

  



--------------------------------------------------------------------------------

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

   Percentage
of Equity  Interests  

Travelport Brasil

   Uncertificated    Galileo Latin America, LLC    9,204,950 Quotas      35 % 

Travelport Mexico

   1    Travelport, LP    49,999 Shares      35 % 

Travelport Services Limited

   3    Travelport, LP    202,108 Shares      35 % 

DEBT SECURITIES

 

Issuer

   Principal
Amount     

Date of Note

  

Maturity Date

Travelport (Bermuda) Ltd.

   $ 1,500,000,000       June 25, 2012    June 20, 2013